DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
“each said” as recited throughout the claim should read “each of said”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri et al. (U.S. PG Pub. # 2013/0108205 A1) in view of Gao et al. (CN 103759668 A).

In Re claim 1, ‘205 teaches an optical beam steering device (fig. 11), comprising: a) an input optical fiber (6fa) carrying multiple input optical signals (par. 0094), wherein each said 

‘205 is silent to output fibers as claimed. 

‘668 teaches that substituting optical fibers for lenses in an array in optical systems allows for higher light use efficiency and greatly minimizes the influencing of stray light in the system (abstract). 



In Re claim 2, the patentability of an apparatus depends only on the claimed structural limitations.  The previous combination teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the previous combination device does not possess these functional characteristics.  See MPEP 2112.01.


	In Re claim 3, ‘205 wherein a profile of said output beam comprises a collimated beam, or a diverging beam, wherein said output beam profile is according to a positioning of said output fiber ends with respect to said focal plane of said lens (fig. 11, pars. 0093 – 0094).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874